Citation Nr: 0836446	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-38 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for postoperative 
residuals of gastric surgery.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

According to the evidence on file, although the veteran was 
listed as missing from December 1943 to January 1945, he was 
considered to have had recognized guerilla service from 
January 1945 to January 1946, and Regular Philippine Army 
Service in January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claims.

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Finally, while the Board received an additional medical 
certificate and statement from the veteran's daughter in 
October 2008 without waiver of the RO's initial consideration 
of this evidence pursuant to 38 C.F.R. § 20.1304(c) (2007), 
the Board notes that this information is still not pertinent 
to the type of evidence needed to substantiate the claims and 
is essentially cumulative of evidence already of record and 
expressed by the veteran and his daughter at the time of the 
veteran's hearing before the Board in July 2008.  
Consequently, the Board finds that it is unnecessary for the 
Board to either obtain a waiver of the RO's initial review of 
this evidence or remand the claims for the RO's initial 
review of this information.


FINDINGS OF FACT

1.  There is no current finding or diagnosis of a lung 
disorder that has been related to service.

2.  A heart disorder has not been related to service or a 
period of one year after service.  

3.  Hypertension has not been related to service or to a 
period of one year after service.

4.  Hearing loss has not been related to service or to a 
period of one year after service.

5.  Postoperative residuals of gastric surgery have not been 
related to service.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A heart disorder was not incurred in service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Hypertension was not incurred in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

4.  Hearing loss was not incurred in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

5.  Postoperative residuals of gastric surgery were not 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, August and October 
2005 letters advised the veteran of the evidence necessary to 
substantiate his claims and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims were 
thereafter denied in the rating decision of January 2006 and 
August 2006 statement of the case.  The veteran was also 
provided with notice on the issues of establishing a 
disability rating and effective dates in August 2008.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

An affidavit of service is associated with the claims folder, 
as are post-service private medical examination reports and 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  Although the 
veteran has not been provided with a VA examination and 
opinion regarding the likely etiology of any of the claimed 
disorders, the Board finds that remand for such an 
examination and opinion is unnecessary where the evidence 
does not establish that the veteran suffered from symptoms 
associated with any of his claimed disabilities in service or 
that the claimed disabilities may be associated with service.  
38 C.F.R. § 3.159(c)(4) (2007).  In fact, with respect to the 
veteran's claim for service connection for a lung disorder, 
the evidence of record arguably does not even demonstrate the 
additional requirement of a showing of current disability or 
persistent symptoms of disability.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for a Lung Disorder, a 
Heart Disorder, Hypertension, Hearing Loss, and Postoperative 
Residuals of Gastric Surgery

Background

The veteran's January 1945 affidavit of service does not 
reflect the veteran's report of any wounds or illnesses 
during service.  When requested to amplify on his duties 
during service, he indicated that his activities included 
gathering information concerning movements of the enemy, 
assigned lineman and signal company assignments, security and 
patrols, and training and guard duty.  He did not indicate 
any involvement in combat.  There is also no indication that 
he received any individual decorations, citations, or awards.  

Private medical records dated from July 2005 to September 
2008 document the veteran's treatment for gastrointestinal 
complaints with a history of gastric surgery, hearing loss, 
hypertension, and April 2003 electrocardiogram (ECG) findings 
of right ventricular hypertrophy.  In a private medical 
report received in October 2005, Dr. Renee Mejia noted that 
the veteran had a history of suffering from chronic 
hyperacidity in 1950, which thereafter occurred 
intermittently over the next 20 years.  In 1980, his 
hyperacidity reportedly developed into gastritis and 
hypertension.  

In an affidavit from two former service members, dated in May 
2006, these witnesses stated that they had "learned" that 
the veteran had an illness during World War II due to 
"Epigastria pain and Gastritis or loose [b]owel movement and 
poor hearing."  They further indicated that according to the 
veteran, the veteran had used guava leaves and any herbal 
medicine for his medication in healing his sickness without 
the prescription of a doctor.

At the time of his hearing before the Board in July 2008, the 
veteran maintained that his lung, bilateral hearing, heart 
and gastric problems began in service, and his daughter 
testified that she recalled the veteran suffering from 
relevant symptoms in the 1970's and 1980's (transcript (T.) 
at pp. 1-7).  The veteran stated that his hearing loss was 
related to his exposure to gunfire during World War II (T. at 
p. 7).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and cardiovascular disease or an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Turning first to the veteran's claim for service connection 
for a lung disorder, the record does not reveal any current 
evidence of disability with respect to this claim.  Thus, the 
Board finds that this claim is subject to denial on the basis 
of no current disability.  With respect to the requirement of 
a current disability, under the basic statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of disability requires that the veteran's 
claim for service connection for a lung disorder be denied on 
the basis of no current disability.  

In addition, as laypersons, neither the veteran nor his 
daughter can say whether he currently has a lung disorder 
and/or that it is related to his active military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to the claims for service connection for hearing 
loss, hypertension, a heart disorder, and postoperative 
residuals of gastric surgery, the Board finds that there are 
private audiological results that indicate the existence of a 
disability under VA standards (38 C.F.R. § 3.385 (2007)), and 
the private records otherwise support the existence of 
coronary disorders and residuals of gastric surgery.  Thus, 
the Board will give the veteran the benefit of the doubt, and 
conclude that the requirement of current disability has been 
met with respect to each of the remaining claims.  

However, as has been made clear to the veteran during the 
pendency of these claims, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disability had its 
onset during service or, in the case of cardiovascular 
disease and organic diseases of the nervous system, during a 
period of one year following service.  

In this regard, however, there is no competent medical 
evidence showing that the veteran's hearing loss, heart 
disorder, hypertension, or residuals of gastric surgery are 
related to service.  As was noted with respect to the 
veteran's claim for service connection for a lung disorder, 
the statements of the veteran, his daughter, and fellow 
service members that seek to link current disorders to the 
veteran's period of service are of minimal or no weight as it 
has been held that lay assertions with respect to issues of 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board finds that in the context of the 
medical evidence of record, which reflects no relevant 
treatment during service, and the earliest post-service 
treatment records dated in March 2005, the statements of the 
veteran and his daughter that assert that he has continually 
suffered from a heart disorder, hearing loss, hypertension 
and gastric problems continually since service are simply not 
credible.  Thus, to the extent that the veteran is capable, 
as a layperson, of asserting that he has continually 
experienced heart, hearing loss, or gastric problems during 
and following service, this evidence is overshadowed by the 
contemporaneous evidence, which instead does not support 
relevant symptoms and findings until many years after 
service.  In fact, even if the veteran were to attach 
complete weight to the statements of medical history provided 
in the private medical records dated in and after 2005, at 
the earliest, these records document an initial problem with 
chronic hyperacidity in 1950, the development of hypertension 
in 1980, and the first confirmation of bilateral hearing loss 
in September 2005.

In conclusion, in addressing the evidence in favor and 
against these claims, the Board finds that the latter is far 
more persuasive, probative, and credible, and that a 
preponderance of the evidence is therefore against the 
veteran's claims for service connection for a lung disorder, 
a heart disorder, hypertension, hearing loss, and 
postoperative residuals of gastric surgery.


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for postoperative residuals 
of gastric surgery is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


